DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: water pouring part in claims 1-3 and 5-7; drive part in claims 1 and 4; communication part in claim 8; and a water supply control part in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “water supply control part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No control system or controller is disclosed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the following limitations of “wherein the water pouring part is, in a case that a state that the ice tray is located at the water storage position is viewed from an upper side, overlapped with an ice tray portion of the ice tray which is moved to a lower side when the ice tray starts turning in a first turning direction from the water storage position toward the ice separation position” and “water from the water supply pipe is supplied… and is poured…..”. These limitations are unclear as to how they can be achieved as no particular structure is recited as performing these functions. Further, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frohbieter (3,199,305).
Regarding Claim 1: Frohbieter teaches an ice making machine (title) comprising: 
an ice tray (29) comprising a water storage recessed part (29a) in which water supplied from a water supply pipe (76) is stored; a drive part (motor 43 in 19) structured to reverse the ice tray (29) around an axial line passing the ice tray between a water storage position where the water storage recessed part faces an upper side (29a facing 
and a frame (19) which supports the ice tray (27 and mold 35) and the drive part (43); wherein the frame (19) comprises: 
a frame portion (35 and vertical front of 19) which is separated to a side from a turning locus formed by turning of the ice tray (via shaft 22); 
and a water pouring part (32) which is protruded from the frame portion to a side of the turning locus; wherein the water pouring part is, in a case that a state that the ice tray is located at the water storage position is viewed from an upper side, overlapped with an ice tray portion (rear edge of 27) of the ice tray (27) which is moved to a lower side when the ice tray (27) starts turning in a first turning direction from the water storage position toward the ice separation position (Column 8, lines 13-63); wherein an upper face of the frame portion (35 and vertical front of 19) comprises a water supply passage (bottom of trough 32) which is communicated with the water pouring part (32); and wherein water from the water supply pipe (76) is supplied to the water supply passage (bottom of trough 32) and is poured into the water storage recessed part (29a) through the water pouring part (32). 
Regarding Claim 2: Frohbieter teaches wherein a tip end of the water pouring part (32) is located on a lower side with respect to an upper end of the ice tray (27) when the ice tray is located at the water storage position (at edge of 27). 
Regarding Claim 3: Frohbieter teaches wherein the tip end of the water pouring part (32) is located on a side of a turning center of the ice tray (27) with respect to the 
Regarding Claim 4: The ice making machine according to claim 1, wherein the drive part (motor 43) is connected with one side of the ice tray (27) in a direction of the axial line, the frame portion (35 and vertical front of 19) comprises: a facing portion (vertical wall of 35) which faces the drive part (see Figure 1) with the ice tray (27) interposed therebetween in the direction of the axial line; and an extended portion (across wall 31) which is extended from the facing part to the one side in the direction of the axial line, and the water supply passage (bottom of trough 32) comprises: 
a first water supply passage portion (first vertical wall of 32) which is provided on an upper face of the facing part (side closest to 19); and a second water supply passage portion (second vertical wall of 32) which is provided on an upper face of the extended part (along 35 away from 19). 
Regarding Claim 6: Frohbieter teaches wherein a bottom face of the water supply passage (bottom of trough 32) is inclined to a lower side toward the water pouring part (32). 
Regarding Claim 8: Frohbieter teaches wherein the ice tray (29) comprises: a plurality of the water storage recessed parts (29a); and a communication part through which two of the water storage recessed parts (29a) adjacent to each other are partly communicated with each other (30). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Frohbieter (3,199,305) in view of Lee et al. (US 2013/0327074 A1), hereafter referred to “Lee.”
Regarding Claim 5: Frohbieter teaches wherein the ice tray is made of flexible material (Column 3, lines 19-21), the facing portion comprises an abutted part (40) 
Frohbieter fails to teach the water pouring part is separated on the front side in the first turning direction of the ice tray in a state that the ice tray is abutted with the abutted part. 
Lee teaches a water pouring part (17) is separated on a front side in a first turning direction (see Figure 11) of an ice tray (120) in a state that the ice tray is abutted with an abutted part (160). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the water pouring part is separated on the front side in the first turning direction of the ice tray in a state that the ice tray is abutted with the abutted part to the structure of Frohbieter as taught by Lee in order to advantageously keep the water pouring part in fluid communication with the water source (see Lee, paragraph [0076], lines 1-4). 
Regarding Claim 7: Frohbieter teaches wherein the water supply passage (bottom of trough 32) comprises a water supply outlet (edge of 32 into 27) which is opened in a face on a side where the ice tray is located in the frame portion (see Figure 1), the water pouring part (32) and the water supply passage (trough of 32) are communicated with each other through the water supply outlet (edge of 32).
Frohbieter fails to teach and the water pouring part comprises: a bottom part whose upper face is continuously connected with a bottom face of the water supply 
Lee teaches a water pouring part (170) comprises: a bottom part whose upper face is continuously connected with a bottom face of a water supply passage (inclined trough in 170) through a water supply outlet (exit spout); and a pair of wall parts which are respectively protruded to a side of an ice tray (120) from opening edge portions of the water supply outlet (see Figure 3) provided in a frame portion (mount 111) so as to face each other with the water supply outlet interposed therebetween, a lower end of each of the wall parts being connected with the bottom part (see Figure 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the water pouring part comprises: a bottom part whose upper face is continuously connected with a bottom face of the water supply passage through the water supply outlet; and a pair of wall parts which are respectively protruded to a side of the ice tray from opening edge portions of the water supply outlet provided in the frame portion so as to face each other with the water supply outlet interposed therebetween, a lower end of each of the wall parts being connected with the bottom part to the structure of Frohbieter as taught by Lee in order to advantageously keep the water pouring part in fluid communication with the water source (see Lee, paragraph [0076], lines 1-4).

Regarding Claim 9: Frohbieter teaches comprising: the water supply pipe (76); a connection water passage which connects a water tank with the water supply pipe (76).
Frohbieter fails to teach a valve structured to open and close the connection water passage; and a water supply control part structured to drive and control the valve to supply a predetermined amount of water to the ice tray from the water supply pipe, wherein the water supply control part is structured to repeat opening and closing of the valve while the predetermined amount of the water is supplied and the water is intermittently flowed out from the water supply pipe.
Lee teaches a valve (8) structured to open and close a connection water passage (from 6); and a water supply control part (controller 7, paragraph [0014]) structured to drive and control the valve (8) to supply a predetermined amount of water to an ice tray (120) from a water supply pipe (line into trough 170), wherein the water supply control part (control part 7) is structured to repeat opening and closing of the valve (8) while the predetermined amount of the water is supplied and the water is intermittently flowed out from the water supply pipe (paragraph [0078], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a valve structured to open and close the connection water passage; and a water supply control part structured to drive and control the valve to supply a predetermined amount of water to the ice tray from the water supply pipe, wherein the water supply control part is structured to repeat opening and closing of the valve while the predetermined amount of the water is supplied and the water is intermittently flowed out from the water supply pipe to the structure of . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Webb (4,265,089).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        



/ERIC S RUPPERT/           Primary Examiner, Art Unit 3763